Citation Nr: 1115548	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-38 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder, to include a depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above noted issues.  The Veteran timely appealed these issues.

The Board has recharacterized the Veteran's PTSD claim as a generalized claim for a psychiatric disorder in order to comport with United States Court of Appeals for Veteran's Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held, in essence, that a claim of service connection for PTSD was to be construed as a claim for any psychiatric disorder.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) in October 2008.  A transcript of that hearing is associated with the claims file.

This case was initially before the Board in March 2010, at which time it was remanded for further development.  Unfortunately, there remains a need to again develop the appeal, and thus the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

In the March 2010 remand, the Board instructed the RO to obtain the Veteran's service treatment records.  A PIES request was made following that remand directive, and a response from the National Personnel Records Center (NPRC) indicated that the requested records were fire-related.  However, NPRC noted that there were alternative record sources that could be used to reconstruct part of a lost service record.  It does not appear that any further action was taken in order to follow up with these alternative sources, nor does it appear that a formal finding was ever made as to whether any further attempts to obtain these records would be futile.  Accordingly, the Board must again remand these issues in order for attempts to be made to obtain the Veteran's service treatment records through alternative sources.  Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Additionally, in a May 2010 correspondence, the Veteran indicated that he was treated for his left knee injury in service from January 1953 to April 1954 at two Army Hospitals in Germany-Erlangen and Nuremberg Army Hospitals-where he was stationed during his period of active service.  No attempts were made to obtain these records.  Such should be accomplished on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

The Board further notes that the RO issued a formal finding in April 2009 that there was insufficient information to attempt to verify the Veteran's claimed stressors through official channels.  However, since that time, the regulatory provisions with respect to stressor development in claims of service connection for PTSD have been revised.  Specifically, as of July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul 13, 2010).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Given this change in regulation, the Board finds that additional development is warranted as to the PTSD claim.  The Veteran indicated at an October 2008 DRO hearing that he was in Germany near the Russian border and that fighting occurred there.  Indeed, one of the Veteran's stressors described in a VA Form 21-0781 dated in May 2009 related to "artillery battlefield crossfire."  

The Board takes judicial notice that during the Veteran's period of service from 1951 to 1954 there were multiple "border incidents" that involved cross-border incursions, shootings and kidnappings.  See http://www.history.army.mil/ documents/BorderOps/ch3.htm#p51 (last visited April 18, 2011).  Thus, the Board finds that the claimed stressor as to crossfire is consistent with his service and thus the new regulations apply, obviating the need for further verification.  Accordingly, a VA examination is required on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran also claims that individuals were run over by a tank and killed and were killed in an overturned Jeep accident; he stated that such events occurred in Germany between 1948 and 1954.  It does not appear that such events involved fear of hostile military or terrorist activity and thus the amended regulations are not applicable as to these stressors, and thus additional verification attempts are necessary.  While the Board is cognizant that there is an April 2009 formal finding of insufficient information in order to verify the Veteran's claimed stressors, the Board notes that the morning reports and unit logs for the Veteran's unit have not been obtained.  Such documents may reveal some insight into the Veteran's claimed stressors and thus should be obtained on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Dallas, Texas, VA Medical Center, and any other VA medical facility which may have treated the Veteran-including the Decatur CBOC-since April 2009 and associate those documents with the claims file.

2.  Attempt to obtain the Veteran's service treatment records through official sources.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

3.  Attempt to obtain the unit action and morning reports for the Veteran's unit through official sources.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

4.  Attempt to obtain reports of treatment from the Erlangen, Germany, and Nuremberg, Germany, Army Hospitals for the period from January 1953 to April 1954.  If VA is unable to obtain those identified records and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified.

5.  If and only if the above development yields records showing treatment for a left knee disability during service, then  arrange for the July 2010 VA examiner to review the claims file, his July 2010 VA examination report, and THIS REMAND ORDER in order to render an addendum to that report regarding whether the Veteran's left knee disability more likely, less likely or at least as likely as not (50 percent or greater probability) was due to or the result of military service, to include a fall off a tank during service.  

The examiner is further instructed to give a clear rationale for any opinion that he expresses.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (i.e., why is the causation unknowable?) must be provided.

Note: if the July 2010 examiner is no longer available, another comparably qualified examiner may respond in his place, and should follow all instructions set forth above.


6.  If and only if the above development yields records showing treatment for hearing loss during service, then  arrange for a VA audiological examination to determine whether the Veteran's left knee disability more likely, less likely or at least as likely as not (50 percent or greater probability) was due to or the result of military service.  The claims file must be reviewed by the examiner and he or she must provide a clear rationale for any opinions offered.

7.  Schedule the Veteran for a VA psychiatric examination in order to determine whether a psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to specifically include whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  

If the Veteran meets the diagnostic criteria for PTSD, the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such PTSD is related to his military service, to include reported "fear of hostile military activity" during his service in the Republic of Germany.  The examiner should also discuss the etiology between a PTSD diagnosis and any other claimed stressors, such as the tank incidents noted by the Veteran, if verified by the development ordered above.

The VA examiner must accept as conclusive fact that the Veteran served in the Republic of Germany during a period when "border incidents" occurred between the East-West German Border, which involved shootings, border incursions and kidnappings ("fear of hostile military activity").  

For any other diagnosed psychiatric disorder, the examiner should then opine whether such psychiatric disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, including the Veteran's experiences in the Republic of Germany.  

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

8.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for service connection for a left knee disability, a psychiatric disorder and bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



